Citation Nr: 18100103
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 02003-00000001.docx
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	2
 
ORDER
New and material evidence has been submitted to warrant reopening the claim of entitlement to service connection for bilateral hearing loss.  The petition to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.  The appeal is granted to this extent only. 
FINDINGS OF FACT
1.  In September 2003, the regional office (RO) denied service connection for the Veterans claim of entitlement to bilateral hearing loss.  The Veteran was notified of his rights but did not file a timely substantive appeal.
2.  Evidence received since the September 2003 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

CONCLUSIONS OF LAW
1.  The September 2003 rating decision denying the claim of service connection to bilateral hearing loss is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).
2.  New and material evidence has been received since the September 2003 rating decision to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service with the United States Army from February 1980 to July 1980, November 1990 to April 1991, and February 2001 to October 2001.  The Veteran is a Gulf War Era Veteran.  The Veteran also served during peacetime.
This matter is before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying the claims currently on appeal.
In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-240 (1995).
Although the Veteran originally requested a hearing before the Board, the Veteran subsequently withdrew his request for a hearing.  See Form 9, dated May 2014; Third Party Correspondence, dated February 2017.
The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

 
New and Material Evidence to Warrant Reopening the Claim of Entitlement to Service Connection for Bilateral Hearing Loss
Governing regulations provide that an appeal consists of a timely notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1103 (2017).
Under 38 U.S.C. § 5108 (2012), VA may reopen a previously and finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C. § 5108 (2012) require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-283 (1996).
New evidence means evidence not previously submitted to agency decision makers, and material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a)(ii) (2017).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denials of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.
In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the phrase raise a reasonable possibility of substantiating the claim does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.
The Court has elaborated on what constitutes new and material evidence.  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. at 273.
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).
New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c) (2017).  Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veterans claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  
The RO issued a rating decision in September 2003 informing the Veteran of the negative outcome of his claim of entitlement to service connection for bilateral hearing loss.  See Rating Decision, dated September 2003.  The Veteran did not submit a timely substantive appeal and, therefore, the rating decision became final.  38 C.F.R. §§ 20.302, 20.1103 (2017).
New evidence has been received since the September 2003 RO decision that is material to the Veterans claim for service connection for bilateral hearing loss.  Specifically, the Board has received VA treatment records in which the provider indicated the need for hearing aids due to hearing loss.  See VA Treatment Records, dated January 2011.  Within these records, the provider indicated that the Veteran had hazardous noise exposure in the military around artillery.  Id  This new evidence, not considered in the September 2003 rating decision, goes to the nexus element of the claim for entitlement to service connection for bilateral hearing loss.  The Board finds that it raises a reasonable possibility of substantiating the Veterans claim.  As such, the Board finds that the evidence is new and material for purposes of reopening the claim.

 
REMANDED ISSUES
The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  Although the Board sincerely regrets the delay that this may cause, the Board finds that further development of the record is required prior to adjudicating these claims.
In January 2012, the Veteran underwent a VA Audiological Examination.  The examiner opined that the Veterans tinnitus and bilateral hearing loss were less likely than notcaused by or a result of the veterans in service noise exposure.  In support of this opinion, the audiologist cited to the lack of evidence of tinnitus and hearing loss within the Veterans service treatment records (STRs).  He further cited to a September 2005 Institute of Medicine Report on noise exposure in the military that concluded that based upon current knowledge noise induced hearing loss occurs immediately and only seldom does noise cause a permanent tinnitus without also causing hearing loss.  The examiner noted that the puretone threshold and speech discrimination testing was too unreliable for rating purposes.  Finally, the examiner found that [a]t least some of his H[earing] L[oss] is most likely non-organic H[earing] L[oss] in my opinion, and it is possible that non-organic H[earing] L[oss] has contributed to his tinnitus in my opinion.  The examiner went on to state that it is possible that other etiologies have contributed as well, and his tinnitus as reported is consistent with normal/non-pathological tinnitus.  The examiner concluded that it would be speculative to allocate a portion of his current hearing loss and tinnitus to each of these etiologies. 
The Board finds that this examination is inadequate for several reasons.  As an initial matter, the examiner failed to take into account that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 
Additionally, the Board finds that the conclusion of the VA examination is mere speculation.  The examiner opined that the Veterans hearing loss was most likely non-organic, without providing sufficient rationale.  Further, the examiner found that it is possible that other etiologies have contributed to the Veterans hearing loss.  As such, the Board finds that the examination was not fully supported and did not provide a thorough rationale.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Bloom v. West, 12 Vet. App. 185 (1999).
Finally, the examiner did not address either the findings of the audiologist in the July 2011 VA treatment record, who opined that the Veteran required hearing aids and specifically mentioned that the Veteran was exposed to hazardous noise in the military.  He also did not address the Veterans subjective reports of noise exposure, provided in visits to treatment providers with the VA.  See VA Treatment Records, dated November 2010, July 2011. As the examiner did not consider all of the evidence of record, the Board finds that the January 2012 VA examination is inadequate and a new examination should be scheduled.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.



 
The matters are REMANDED for the following action:
1. Appropriate efforts should be made to obtain and associate with this case file any outstanding VA medical records and private treatment records, with all necessary assistance from the Veteran.
All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
2. After any additional records are associated with the claims file, schedule the Veteran for an examination to determine the nature and etiology of any current hearing loss and tinnitus.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  An explanation for each opinion shall be provided.  
The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss and tinnitus is causally or etiologically related to the Veterans military service, including asserted noise exposure therein (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).
It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiners attention is invited to the Veterans statements concerning the onset of his claimed disabilities.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veterans reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation
In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 
If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).
The examiner is reminded that the term as likely as not does not mean within the realm of medical possibility, but rather that the evidence of record is evenly divided that, in the examiners expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and his representative should be afforded the applicable time period in which to respond.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	R. E. Trotter, Associate Counsel 

